Citation Nr: 0103047	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for ciliochoroidal malignant melanoma of the right eye, 
status post gold implant.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel






INTRODUCTION

The veteran had active military service from April 17, 1995 
to April 16, 1998.

The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO, in pertinent part, granted 
entitlement to service connection for ciliochoroidal 
malignant melanoma of the right eye, status post gold 
implant, with assignment of a noncompensable evaluation 
effective April 17, 1998.

In April 1999 the RO granted entitlement to an increased 
(compensable) evaluation of 20 percent for ciliochoroidal 
malignant melanoma of the right eye, status post gold 
implant, effective April 17, 1998.

In October 1999 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for tinnitus effective 
April 17, 1998.  The veteran has not filed a notice of 
disagreement with any aspect of the foregoing determination, 
and such claim is not considered part of the current 
appellate review.

In March 2000 the RO denied entitlement to service connection 
for herpes.  The veteran did not file a notice of 
disagreement with the foregoing determination, and such claim 
is not considered part of the current appellate review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The evidence shows that the veteran has a chronic eye 
disability and manifestations of continuance active 
pathology.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for ciliochoroidal malignant melanoma of the right 
eye, status post gold implant have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.84a, 
Diagnostic Code 6014-6006 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in November 1996 the 
veteran was seen at the naval hospital for a large iris cyst 
of his right eye.  On follow-up ophthalmic examination, he 
was diagnosed with ciliary body mass and rule-out melanoma.  
In December 1996 he was diagnosed with possible ciliary body 
melanoma of the right eye.

Examination of the right eye in January 1997 confirmed the 
diagnosis of primary ciliochoroidal malignant melanoma of the 
right eye.  A diagnostic ultrasonography showed 
ciliochoroidal malignant melanoma and serous peripheral 
retinal detachment of the right eye.

The veteran had a follow-up examination to his irradiated 
ciliochoroidal melanoma of the right eye in February 1998.  
It was reported that the tumor showed satisfactory clinical 
regression.  He had no evidence of radiation induced cataract 
or retinopathy, and his visual acuity remained excellent at 
20/20.  

On his separation examination in March 1998, it was 
documented that his ocular melanoma of the right eye was not 
disabling at that time.  Ophthalmic examination in April 1998 
showed his eye condition had improved.

A July 1998 VA special ophthalmological examination report 
shows the record indicated that the veteran was status post 
gold implant for a malignant melanoma in his right eye.  He 
reported that his visual acuity had decreased in his right 
eye.  On examination his visual acuity without correction was 
20/25 in his right eye.  His pupils were 3 millimeters, 2+ 
reactive with no evidence of an afferent pupillary defect.  
He had full versions on his extraocular movements.  Slit lamp 
examination showed no evidence of tumor in the anterior 
chamber.  Lens were normal.  The cornea was clear.

A January 1999 VA special ophthalmological examination report 
shows the veteran complained of persistent, intermittent, 
red, burning pain in his right eye associated with twitching 
of the eyelid and occasional blurring of vision, lasting 
anywhere from minutes to an entire day.  He stated that he 
had such symptoms since his initial gold implant surgery in 
early 1997.

On ocular examination visual acuity was 20/20 in the right 
eye.  External examination was within normal limits.  There 
was 3+ reaction to light bilaterally, and no afferent 
pupillary defect.  Extraocular motility was full with the 
exception of -1/2 deficits of abduction bilaterally.  A 
Humphrey visual field test revealed a slightly enlarging 
blind spot with a possible scotoma extending inferotemporally 
from the blind spot in the right eye.  Slit lamp examination 
showed the lids and lashes were within normal limits.  In the 
right eye, there was an area of erythema of the conjunctiva 
and possibly episclera or sclera with dilated episcleral 
vessels.  The corneas were clear bilaterally.  The anterior 
chambers were deep and quiet with no signs of inflammation or 
tumor.  The irides were normal bilaterally and the lenses 
were clear.  Dilated fundus examination revealed a 
hyperpigmented chorioretinal scar with an area of visibly 
bare sclera at the far inferotemporal aspect of the right 
retina.  

The examiner noted that there had been no change in the 
veteran's retinal examination.  He also noted that a 
metastatic work-up including imaging of the head, chest and 
abdomen, as well as various lab studies were all within 
normal limits, and negative for metastasis.  

The examiner further noted that based on the veteran's 
symptomatic complaints he may be suffering from intermittent 
attacks of scleritis or episcleritis.  In addition, it was 
noted that he appeared to be suffering from dry eye.

Examination of the eyes in February 1999 showed a mild field 
cut in the right eye visual field, visual acuity 20/20 and 
right motor examination was normal. 

By letter dated in October 1999 the RO requested additional 
medical evidence from the veteran to support his claim for an 
evaluation in excess of the 20 percent assigned.  There is no 
evidence that the veteran has responded to this inquiry.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

The United States Court of Appeals for Veteran Claims (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999), held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Thus, in initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson, supra; 38 C.F.R. § 4.2 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2000).

Scleritis (6002), retinitis (6006) and unhealed eye injury 
(6009); these disabilities, in chronic form, are to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during active pathology is 10 percent.

Malignant new growths of the eyeball only, pending completion 
of operation or other indicated treatment warrants an 
evaluation of 100 percent.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000);Veterans Claims assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107)..


Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3) (as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In 
accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected right eye 
disability.  

In that regard, the veteran was afforded VA examinations in 
July 1998 and January 1999.  Moreover, other evidence has 
been obtained which is probative thereof.  The Board is 
unaware of any additional evidence that has not already been 
requested and/or obtained that is pertinent to the veteran's 
appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible, no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  



As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the claim on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

In this case the RO evaluated the veteran's right eye 
disability under 38 C.F.R. § 4.84a, Diagnostic Codes 6014 and 
6006 for new growths, malignant and retinitis as the most 
closely analogous disability.  A 20 percent disability 
evaluation was assigned.  The 20 percent evaluation was based 
on the RO's determination that 10 percent was warranted for a 
chronic eye disability and an additional evaluation of 10 
percent because the evidence showed continuance of active 
pathology.  

Under the provisions governing diseases of the eye, only four 
of the diagnostic codes provide for an evaluation greater 
than 20 percent.  Diagnostic Code 6010 provides for a 100 
percent evaluation for active tuberculosis of the eye, 
Diagnostic Code 6012 provides for a 100 percent rating for 
congestive or inflammatory glaucoma with frequent attacks of 
considerable duration during the continuance of actual total 
disability, Diagnostic Code 6014 provides for a 100 percent 
rating for new malignant growths on the eyeball pending 
completion of an operation or other indicated treatment and 
Diagnostic Code 6017 provides for a 30 percent evaluation for 
chronic, active trachomatous conjunctivitis.  

Because the medical evidence does not include any treatment 
or diagnosis of tuberculosis , glaucoma, malignant growths on 
the eyeball pending completion of operation or other 
treatment or trachomatous conjunctivitis, these provisions do 
not apply to the veteran.  The Board notes that although the 
veteran's history includes a diagnosis of choroidal melanoma 
of the right eye, the most recent VA examination in January 
1999 shows lab studies within normal limits and negative for 
metastasis.  Therefore, there is no evidence of a malignant 
growth pending completion of operation or treatment.

VA examination further showed the veteran had a possible 
scotoma extending inferotemporally from the blind spot in the 
right eye.  In the right eye there was an area of erythema of 
the conjunctiva and possibly episclera or sclera with dilated 
episcleral vessels.  There was also hyperpigmented 
chorioretinal scar with an area of visibly bare sclera at the 
far inferotemporal aspect of the right retina.  Moreover, the 
veteran complained of red and intermittently painful eye and 
the examiner noted that the veteran may be suffering from dry 
eye.  

Additionally, it is well to note that the veteran's visual 
acuity was reported as 20/20 bilaterally when he was last 
examined by VA in January 1999; thereby precluding assignment 
of a higher evaluation for defective visual acuity under the 
pertinent diagnostic codes.  Based on the foregoing, the 
Board finds that the evaluation of 20 percent approximates 
the veteran's symptomatology and an evaluation in excess of 
20 percent cannot be substantiated by the evidence pursuant 
to the Rating Schedule for diseases of the eye.

The Board notes that this case involves an appeal as to the 
initial rating, for the veteran's right eye disability.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  However, in the case at hand, the 
Board finds, in view of the evidentiary record as constituted 
and elaborated upon earlier, a staged rating is not 
appropriate with regard to an increased evaluation for a 
right eye disability.  Fenderson, supra. 


Further, with respect to this claim, the Board observes that 
in light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1), and obviously 
considered them; however, the RO did not grant the veteran an 
increased evaluation on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the right eye disability presented in this case, the 
Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right eye disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for ciliochoroidal 
malignant melanoma of the right eye, status post gold 
implant.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for ciliochoroidal malignant melanoma of the right eye, 
status post gold implant is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

